Order entered December 13, 2016




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-16-00916-CV

                          IN THE INTEREST OF A.W.L., A CHILD

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-15-03681

                                          ORDER
       Before the Court is appellee’s December 9, 2016 motion to extend time to file appellee’s

brief. Appellee’s motion is GRANTED to the extent that appellee’s brief shall be filed on or

before January 6, 2017.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE